DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 06/02/2021 has been entered. Claims 1-2, 7-11 remain pending in the application. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2, 7-11 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “each fillet being positioned to extend between the shell body and opposite sides of the eyelet”. However, this is vague and indefinite because is it not clear if this limitation is implying that each fillet extends between both sides of the eyelet separately or if each fillet extends to only one opposite side of the eyelet. Claims 2, 7-10 are rejected based on their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-2, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botella (FR2876869A1-translation previously provided) in view of Isaac (US6666405B2).
	Regarding claim 1:
 Botella teaches:

    PNG
    media_image1.png
    271
    277
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    317
    282
    media_image2.png
    Greyscale

A dissolvable fishing weight comprising: (Abstract Figures 1,5)
a shell body, (Figure 1, Reference 2)
the shell body having an outside surface (See fig 1 annotated above)
and an inside surface, (See fig 1 annotated above)
the inside surface forming an inner cavity; (Figure 1, Reference 1)
an eyelet coupled to the shell body, (See fig 5 annotated above)
the eyelet being coupled to the outside surface, (See how the eyelet is coupled to the outside surface above)
the eyelet having an eyelet aperture extending therethrough, the eyelet being configured to receive a fishing line through the eyelet aperture; (See the aperture formed in the eyelet above that receives fishing line 5, page 2, lns 55-56)
the eyelet being annular (Figure 5, see how the eyelet is annular (ring-shaped))
and a fill coupled to the shell body, (page 1 lns 35)
the fill being coupled within the inner cavity; (page 2 lns 1-53)
wherein the shell body and the eyelet are water soluble and configured to dissolve once the fishing line has been cast into the water to release the fishing line and the fill. (page 1-2 ln 14, 35-41, 57-67)
However, Botella doesn’t teach:
the eyelet having a pair of joining fillets, each joining fillet having a thickness equivalent to a thickness of the eyelet, each fillet being positioned to extend between the shell body and opposite sides of the eyelet, each fillet having an outer surface being concave extending between the shell body and the eyelet
Isaacs teaches:
A weight (Abstract and Figure)
Comprising an eyelet (Fig 10, Reference 16)
the eyelet having a pair of joining fillets, (Fig 10, see two ends extending from main body 16)
each joining fillet having a thickness equivalent to a thickness of the eyelet, (see how the thickness of the joining fillets and the eyelet are equal)
 each fillet being positioned to extend between the shell body and opposite sides of the eyelet, (Fig 10, see how each fillet is positioned between a shell body 38 and opposite sides of the eyelet 16)
each fillet having an outer surface being concave extending between the shell body and the eyelet (Fig 10, see how the fillets have an outer surface that is concave extending between the shell body 38 and the eyelet 16)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the eyelet of Botella such that it comprises a pair of joining fillets as taught by Isaac to provide for a form fitting place for a user’s fingers to grasp the weight to facilitate easier handling. 
Regarding claim 2:
 Botella as modified by Isaac teaches claim 1 and further teaches:
further comprising the shell body being either spherical or ellipsoidal. (Figure 5, see spherical shape of shell body, page 2 ln 55)
Regarding claim 7:
 Botella as modified by Isaac teaches claim 1 and further teaches:
further comprising the fill being granular. (Figure 1, Reference 1, page 1 ln 35, “salt-NACL” is a granular substance) 
Regarding claim 8:
 Botella as modified by Isaac teaches claim 7 and further teaches:
further comprising the fill being either a natural material or a biodegradable material. (Figure 1, Reference 1, page 1 ln 35-37)
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botella in view of Isaac and in view of Bono (US20170086439A1).
Regarding claim 9:
Botella as modified by Isaac teaches claim 1, Botella teaches:
further comprising the fill being salt (Figure 1, Reference 1, page 1 ln 35, “salt-NACL” )
Botella as modified doesn’t teach:
further comprising the fill being sand.
Bono teaches:
A dissolvable fishing weight (Figs. and Abstract)
comprising a fill (Figure 1, see “weighted sinker material (sand, etc.)” para0019)
Further comprising the fill being sand. (para0019)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fill of Botella as modified such that it comprises sand as taught by Bono since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have been obvious due to sand’s low cost, inertness, and non-toxicity (para0019).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botella in view of Isaac and in view of Kahl et al. (US20200068865A1-herein Kahl).
Regarding claim 10:
Botella as modified by Isaac teaches claim 1, Botella teaches:
further comprising the shell body and the eyelet being a polymer capsule (page 1-2 ln 36-37, 53).
Botella doesn’t teach:
further comprising the shell body and the eyelet being gelatinous.
In a related art of dissolvable fishing material, Kahl teaches:
a material encapsulated within dissolvable water-soluble material (para0012)
the water-soluble material comprising a gelatin capsule (para0013)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the eyelet of Botella as modified such that the outer shell body and eyelet of Botella are formed of gelatin capsule as suggested by Kahl since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been an obvious modification because comprising the shell body and eyelet of gelatin would allow the weight to better dissolve and release the fill within the cavity. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botella (FR2876869A1-translation previously provided), in view of Isaac (US6666405B2), in view of Bono (US20170086439A1), and in view of Kahl et al. (US20200068865A1-herein Kahl).
	Regarding claim 11:
Botella teaches:

    PNG
    media_image1.png
    271
    277
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    317
    282
    media_image2.png
    Greyscale

A dissolvable fishing weight comprising: (Abstract Figures 1,5)
a shell body, (Figure 1, Reference 2)
the shell body being either spherical or ellipsoidal. (Figure 5, see spherical shape of shell body, page 2 ln 55)
and having an outside surface (See fig 1 annotated above)
and an inside surface, (See fig 1 annotated above)
the inside surface forming an inner cavity; (Figure 1, Reference 1)
an eyelet coupled to the shell body, (See fig 5 annotated above)
the eyelet being annular (Figure 5, see how the eyelet is annular (ring-shaped))
and coupled to the outside surface, (See how the eyelet is coupled to the outside surface above)
the eyelet having an eyelet aperture extending therethrough, the eyelet being configured to receive a fishing line through the eyelet aperture; (See the aperture formed in the eyelet above that receives fishing line 5, page 2, lns 55-56)
a fill coupled to the shell body, (page 1 lns 35)
the fill being coupled within the inner cavity; (page 2 lns 1-53)
wherein the shell body and the eyelet are water soluble and configured to dissolve once the fishing line has been cast into the water to release the fishing line and the fill. (page 1-2 ln 14, 35-41, 57-67)
However, Botella doesn’t teach:
the eyelet having a pair of joining fillets, each joining fillet having a thickness equivalent to a thickness of the eyelet, each fillet being positioned to extend between the shell body and opposite sides of the eyelet, each fillet having an outer surface being concave extending between the shell body and the eyelet
Isaacs teaches:
A weight (Abstract and Figure)
Comprising an eyelet (Fig 10, Reference 16)
the eyelet having a pair of joining fillets, (Fig 10, see two ends extending from main body 16)
each joining fillet having a thickness equivalent to a thickness of the eyelet, (see how the thickness of the joining fillets and the eyelet are equal)
 each fillet being positioned to extend between the shell body and opposite sides of the eyelet, (Fig 10, see how each fillet is positioned between a shell body 38 and opposite sides of the eyelet 16)
each fillet having an outer surface being concave extending between the shell body and the eyelet (Fig 10, see how the fillets have an outer surface that is concave extending between the shell body 38 and the eyelet 16)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the eyelet of Botella such that it comprises a pair of joining fillets as taught by Isaac to provide for a form fitting place for a user’s fingers to grasp the weight to facilitate easier handling. 
Botella teaches:
the fill being granular, salt (Figure 1, Reference 1, page 1 ln 35, “salt-NACL” is a granular substance)
Botella as modified doesn’t teach: 
the fill being granular, natural sand.
Bono teaches:
A dissolvable fishing weight (Figs. and Abstract)
comprising a fill (Figure 1, see “weighted sinker material (sand, etc.)” para0019)
Further comprising the fill being sand. (para0019)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fill of Botella such that it comprises sand as taught by Bono since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have been obvious due to sand’s low cost, inertness, and non-toxicity (para0019).
 Botella teaches:
the shell body and the eyelet are a polymer capsule (page 1-2 ln 36-37, 53).
Botella as modified doesn’t teach:
the shell body and the eyelet are gelatinous.
In a related art of dissolvable fishing material, Kahl teaches:
a material encapsulated within dissolvable water soluble material (para0012)
the water soluble material comprising a gelatin capsule (para0013)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the eyelet of Botella as modified such that the outer shell body and eyelet of Botella are formed of gelatin capsule as suggested by Kahl since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been an obvious modification because comprising the shell body and eyelet of gelatin would allow the weight to better dissolve and release the fill within the cavity. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 that Botella as modified by Cron does not teach the newly incorporated features “the eyelet being annular, the eyelet having a pair of joining fillets, each joining fillet having a thickness equivalent to a thickness of the eyelet, each 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art is pertinent because they pertain to the fishing weights of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHADA ALGHAILANI
Examiner
Art Unit 3643



/PETER M POON/Supervisory Patent Examiner, Art Unit 3643